Title: To Alexander Hamilton from James Miller, 14 January 1800
From: Miller, James
To: Hamilton, Alexander


          
            Sir
            Philadelphia, January 14, 1800
          
          The inclosed Letter you will be good enough to put your Signature to as it will be necesary to inclose it in the voucher for the Payment of the money I will thank you to return it to me—
          I have the honor to be with great respect Your very Hl Sr
          
            Jas Miller
            Agt. Qr Mr Gl
          
          
            Philada Jany 14—1800
          
          Major Gl Hamilton—
        